DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 11/27/2019.  This IDS has been considered.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious a system for testing a rheological behavior of slurry as claimed comprising a driving device, connected to each of the first stirring reactor and the second stirring reactor, configured to drive a first state that the slurry in the first stirring reactor is output to the second stirring reactor, and drive a second state that the slurry in the second stirring reactor is output to the first stirring reactor, and a least configured to be capable of switching between the first state and the second state in combination with the remaining claim limitations.

The closest prior art to Applicant’s claimed invention in Boncan et al. (US 2008/0163703) which discloses first and second stirring reactors with a transporting pipeline connecting the two but is missing the driving device which allows the slurry to be transported between the two reactors in a switching manner.
Belitsch (USPN 10,613,009) discloses measuring viscosity by transferring the fluid from one vessel to the other but the drive mechanism doesn’t switch between the two (it is a one-way transfer) and the vessels are not stirring reactors.
Fruman et al. (USPN 4,316,383) and Limpert (USPN 3,766,773) disclose viscosity measurement devices comprising dual chambers that are used for comparison purposes, not to transfer the sample back and forth.
Other cited references are examples of the general state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863